Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

North End Boat Club,
Respondent.

Docket No. C-13-456

FDA Docket No. FDA-2013-H-0214
Decision No. CR2751

Date: April 9, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, North End Boat Club, alleging facts and legal
authority sufficient to justify the imposition of a civil money penalty of $250.
Respondent did not timely answer the Complaint, nor did Respondent request an
extension of time within which to file an answer. Therefore, I enter a default
judgment against Respondent and order that Respondent pay a civil money penalty
in the amount of $250.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent used a vending
machine for tobacco products in a non-exempt facility and failed to ensure specific
tobacco-related items complied with applicable federal requirements, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act) and its implementing
regulations found at 21 C.F.R. Part 1140. CTP seeks a civil money penalty of
$250.

On February 26, 2013, CTP served the Complaint on Respondent by United Parcel
Service (UPS), pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within

which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not file an answer within the
time provided by regulation.

lam required to issue a default judgment if the complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume that the following facts alleged in the
Complaint are true. 21 C.F.R. § 17.11(a). Specifically:

e Respondent owns North End Boat Club, a business that sells tobacco
products and is located at 282 Merrimac Street, Newburyport,
Massachusetts 01950.

e¢ On December 2, 2011, an FDA-commissioned inspector observed
violations while inspecting Respondent’s establishment. These violations
included the following: Respondent sold cigarettes or smokeless tobacco in
a manner other than a direct, face-to-face exchange with its customer in a
facility that does not ensure that no person younger than 18 years of age is
present, or permitted to enter, at any time, in violation of 21 C.F.R. §§
1140.14(c) and 1140.16(c); and Respondent failed to remove or bring into
compliance all violative items that did not meet federal requirements in
violation of 21 C.F.R. § 1140.14(e).

e On January 19, 2012, CTP issued a Warning Letter to Respondent detailing
the inspector’s observations from December 2, 2011, and advising
Respondent that failure to correct the violations could result in the
imposition of a civil money penalty or other regulatory action by FDA.

e The FDA did not receive a response to the Warning Letter, but the delivery
records show that “Hawkes” received the Warning Letter on January 20,
2012.

e On July 20, 2012, FDA commissioned inspectors documented an additional
violation during a subsequent inspection of the establishment. Specifically,
the establishment contained a vending machine for tobacco products and
the bartender on duty at the time of the inspection admitted that the
establishment permitted minors to enter when accompanied by an adult.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. §§ 1140.14(c) and 1140.16(c), a retailer may sell cigarettes and smokeless
tobacco only in a direct, face-to-face exchange between the retailer and the
consumer unless the retailer ensures that no person younger than 18 years of age is
present, or permitted to enter, at any time. Under 21 C.F.R. § 1140.14(e), retailers
must ensure that all self-service displays, advertising, labeling, and other items,
that are located in the retailer’s establishment and that do not comply with the
requirements of 21 C.F.R. Part 1140, are removed or brought into compliance with
these requirements.

Here, Respondent sold cigarettes or smokeless tobacco at the establishment in a
manner other than a direct, face-to-face exchange on December 2, 2011. On that
date, Respondent’s establishment was not exempt from the requirement that
tobacco products be sold only via a direct, face-to-face exchange because minors
were permitted to enter the establishment if accompanied by an adult. Also on
December 2, 2011, Respondent had items in the establishment that did not comply
with applicable federal regulations, and these items were neither removed nor
brought into compliance with the requirements. On July 20, 2012, Respondent
had a vending machine for tobacco products at the establishment but continued to
allow minors to enter the establishment if accompanied by an adult. These actions
and omissions by Respondent constitute violations of law for which a civil money
penalty is merited. Therefore, I find that a civil money penalty of $250 is
permissible under 21 C.F.R. § 17.2 and enter a default judgment against
Respondent with an order that Respondent pay a civil money penalty in that
amount.

/s/
Steven T. Kessel
Administrative Law Judge

